Title: From James Madison to Joseph Wheaton, [ca. 30] October 1821
From: Madison, James
To: Wheaton, Joseph


                
                    Dear Sir
                    Montpr. [ca. 30] Ocr. 1821
                
                I have recd. yours of the 20th. instant. You will be sensible that I cd. not know sufficiently the value of the particular extra services rendered by you during the late war, to decide on the amount of compensation equitably due for them. I can therefore only mention to the gentlemen you have named, my general impression of the zeal & activity with which you promoted the public service as far as was in your power; and this I shall do, if not disappd. of an opportunity, with pleasure and with a sincere wish that you may succeed in establishing satisfactorily every just claim you may have on the public.
            